ACCEPTED
                                                                                                       12-14-00156-CV
                                                                                          TWELFTH COURT OF APPEALS
                                                                                                        TYLER, TEXAS
                                                                                                   7/6/2015 1:48:06 PM
                                                                                                         CATHY LUSK
                                                                                                                CLERK




                   UNITED STATES TWELFTH COURT OF APPEALS                         FILED IN
                                                                           12th COURT OF APPEALS
                                                                                TYLER, TEXAS
INEZ MANIGAULT,                              §
                                                                            7/6/2015 1:48:06 PM
     Plaintiff,                              §
                                             §                                  CATHY S. LUSK
                                                                                    Clerk
Vs.                                          §       Case No. 12-14-00156-CV
                                             §
JANE THORN-HENDERSON                         §


                   APPELLEE’S FIRST MOTION FOR EXTENSION
                           OF TIME TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THIS COURT:

       Jane Thorne-Henderson requests an order extending time to file her brief as follows:

       Appellee requests a one week extension of time to file her brief because counsel for

appellee was originally scheduled to attend trial of Cause No: DC-13-07008, styled Maria

Alonzo v. Linda Meredith, in the 191st District Court of Dallas County, Texas; and then the day

after, on Tuesday, June 7, 2015, was scheduled to begin an arbitration proceeding with the

American Arbitration Association styled Mike Pile BMW v. Lay Construction, LLC, Cause No.

01-14-0001-7427. Both those matters resolved during the afternoon of Thursday July 3, 2015.

Because of these other matters, counsel was unable to complete his client’s response by the

deadline, today.

       Appellee’s brief in the in this matter is due today, July 6, 2015. By this motion, appellee

requests an order extending the time to file appellee’s brief to Monday, July 13, 2015.

       Appellee has requested no previous extension of time in this appellate cause. Counsel for

appellee requires additional time in which to file this brief because of the following

circumstances described supra.

       No party will be prejudiced by the extension requested herein.



                                                 1
                                          Conference

        Counsel attempted to confer with pro se Appellant on July 6, 2015, and Appellant

counsel did not respond at all. Counsel has therefore received no agreement or opposition to

this motion.

                                       Prayer for Relief

        Therefore, appellee respectfully requests that this Court issue an order granting the

extension the time for the filing of the appellant’s brief in the above case to Monday July 13,

2015.

                                            Respectfully submitted,

                                            WHITE SHAVER, P.C.
                                            205 W. Locust Ave.
                                            Tyler, Texas 75702
                                            Telephone: 903/533-9447
                                            Telefax: 903/595-3766


                                            By:
                                                      Adam B. Allen
                                                      State Bar No. 24038738
                                                      AAllen@whiteshaverlaw.com

                                            ATTORNEY FOR APPELLEE


                               CERTIFICATE OF SERVICE

        I do certify that a true and correct copy of the foregoing Response was delivered to all
counsel and parties of record, via mail in accordance with the Texas Rules of Civil Procedure on
this 6TH day of July, 2015.



                                            _________________________________
                                                  Adam B. Allen


                                                  2
                             CERTIFICATE OF CONFERENCE


       I hereby certify that on July 6, 2015, I attempted to confer with pro-se appellant regarding
the motion for extension of time, and appellant did not respond.




                                                     ________________________________
                                                           Adam Allen




                                                 3